Citation Nr: 0934378	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  03-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for heart disease.

2.  Entitlement to service connection for heart disease, 
including due to exposure to herbicides (Agent Orange) and as 
secondary to service-connected diabetes mellitus.




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served in the Air Force from February 1951 to 
June 1952.  He later served in the Navy from July 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.

The relevant procedural history of this case includes an 
October 1996 rating decision that, in part, denied service 
connection for a cardiovascular disorder, including as due to 
exposure to herbicides (Agent Orange) during service.  Since 
an appeal was not commenced within one year of notification 
of that decision, it in turn became final on its merits.  See 
38 C.F.R. §§ 3.104, 20.201, 20.1103 (2008).

Then in a June 2002 decision, the RO denied the Veteran's 
claim for service connection for heart disease - which he 
was alleging was secondary to his just recently service-
connected diabetes mellitus (itself found to have been a 
residual of Agent Orange exposure).  And since, based on a 
new theory of entitlement, the claim was considered de novo 
(i.e., on the merits).  In a more recent February 2003 
decision, the RO also determined that new and material 
evidence had not been submitted to reopen the previously 
denied original claim for service connection for heart 
disease, on a basis other than secondary to the diabetes 
mellitus.

The Board issued a decision in June 2004 also denying these 
claims.  The Veteran appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal to the Court, his attorney and VA's 
Office of General Counsel, representing the Secretary, filed 
a November 2005 joint motion requesting that the Court vacate 
the Board's decision and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in December 2005 and returned the case to the Board 
for compliance with the directives specified.

Then in April 2006, to comply with the Court's order, the 
Board remanded this case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.), including to 
obtain additional private medical records cited in the 
November 2005 joint motion.  The AMC completed the actions 
requested, continued to deny the Veteran's claims, and 
returned the case to the Board.

But in August 2007, the Board again remanded the Veteran's 
claims to the RO via the AMC for still further development 
and consideration - including providing additional notice 
required by the Veterans Claims Assistance Act (VCAA) 
and obtain additional medical comment concerning the merits 
of the case.

In this decision the Board is reopening the claim on the 
basis of new and material evidence and then readjudicating 
the claim on its underlying merits, i.e., on a de novo basis, 
albeit continuing to deny service connection.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's October 1996 rating 
decision denying his claim for service connection for heart 
disease.  

2.  However, additional medical evidence submitted since that 
October 1996 RO decision relates to an unestablished fact 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating this claim.

3.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed that he was exposed to Agent Orange 
or other herbicides while there.

4.  The Veteran has coronary artery disease, but this 
condition is not on the list of diseases presumptively 
associated with exposure to herbicides and has not been 
otherwise etiologically linked by competent medical evidence 
to his military service, including to his presumed exposure 
to Agent Orange in Vietnam.

5.  The Veteran also did not have coronary artery disease or 
precursor hypertension within one year of his discharge from 
the military, and his coronary artery disease predated his 
diabetes mellitus (now a service-connected disability) by 
many years, so the diabetes did not cause the coronary artery 
disease.  The diabetes also has not permanently worsened the 
coronary artery disease.


CONCLUSIONS OF LAW

1.  The RO's October 1996 rating decision denying the 
Veteran's claim for service connection for heart disease is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  But additional evidence submitted since that October 1996 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2008).

3.  Nevertheless, the Veteran's coronary artery disease was 
not incurred in or aggravated by his military service and may 
not be presumed to have been incurred in service, including 
as a result of exposure to Agent Orange; nor is it 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability, in particular his diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in April and November 2007 and May and June 2009, the RO and 
AMC advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).

Furthermore, the April and November 2007 letters also 
provided notice in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein the Court held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information needed to establish entitlement to the underlying 
benefit being sought - which, here, is service connection.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior final decision 
and provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).  



It equally deserves mentioning that the April and November 
2007 and May and June 2009 letters also informed the Veteran 
of the downstream disability rating and effective date 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The RO and AMC did not issue that VCAA notice prior to 
initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But since providing the additional 
VCAA notice in 2007 and 2009, the RO/AMC has gone back and 
readjudicated the claims in a supplemental statement of the 
case (SSOC) issued in July 2009, including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, 
there was no notice prior to initially adjudicating the 
claims or, if there was, the notice provided was inadequate 
or incomplete, this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back 
and readjudicating the claims - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of his claims.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the July 2009 SSOC readjudicating his claims.  
And, again, the fact that the AMC has reconsidered his claims 
since providing all necessary VCAA notice in turn means the 
timing error in the provision of that notice it is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his June 2009 VA Compensation and 
Pension Examination (C&P Exam) specifically addressing the 
etiology of his claimed condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Therefore, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  The Board 
is also satisfied as to substantial compliance with its 
August 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The RO first considered and denied the Veteran's claim for 
service connection for a heart condition in an October 1996 
rating decision.  The essential basis of the denial was the 
absence of competent evidence that the condition claimed was 
due to his military service, i.e., a lack of medical nexus 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table) (direct service 
connection may not be granted without evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury).  


There was no supporting medical opinion in this important 
regard, and the Veteran's service treatment records (STRs) 
did not show he had any relevant complaints, diagnosis or 
treatment of a cardiovascular disorder while in the military.  
Also considered was that, under pertinent regulations, the 
condition claimed could not be presumed to have been incurred 
in service.  That is to say, whereas the Veteran had presumed 
exposure to Agent Orange due to his prior service in the 
Republic of Vietnam (according to 38 C.F.R. § 
3.307(a)(6)(iii)), a cardiovascular condition of the type 
claimed was not amongst those listed in 38 C.F.R. § 3.309(e) 
that were presumptively service connected (recent amendments 
have not added a cardiovascular disorder to the conditions 
specified in this regulation).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that October 1996 RO decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim, 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's October 1996 denial of the Veteran's claim is the 
most recent final and binding decision on his claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen it.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's October 1996 decision, new and material evidence 
would consist of competent evidence suggesting a link between 
the Veteran's current heart disease and his military service 
- other than his previously asserted theory of Agent Orange 
exposure and other than his more recently claimed theory 
relating to his 
service-connected diabetes.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Since the RO's October 1996 decision, the Veteran has 
submitted an article suggesting that cardiovascular symptoms 
- including precursor hypertension, may be directly related 
to Agent Orange exposure.  See Mattern v. West, 12 Vet. App. 
222, 228 (1999) (a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 
73-74 (1997) (holding that evidence from a scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").

Consequently, this additional evidence is both new and 
material because it was not previously submitted to 
decisionmakers and, therefore, not previously considered, and 
because it relates to an unestablished fact necessary to 
substantiate the claim - specifically, by suggesting the 
Veteran's heart disease may be directly related to his 
presumed exposure to Agent Orange while in the military.  So 
this additional evidence raises a reasonable possibility of 
substantiating his claim.  See 38 C.F.R. § 3.156(a).  His 
claim, therefore, is reopened.  

III.  Whether Service Connection is Warranted

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Cardiovascular disease, including the precursor hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof the Veteran has the disability claimed.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, 
to at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Concerning this, 
the report of the Veteran's June 2009 VA C&P Exam provides a 
diagnosis of coronary artery disease; so there is no 
disputing he has this claimed condition.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to his military service, including to his 
presumed exposure to Agent Orange or other herbicide while in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran has asserted several theories upon which he may 
be entitled to service connection for his coronary artery 
disease, one of which is that it is due to his having been 
exposed to Agent Orange or other toxic herbicide agent during 
his military service, and in particular while stationed in 
Vietnam.  See his August 2005 claim.  His service personnel 
records, DD Form 214, and STRs confirm that he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to an herbicide agent - such as the dioxin in Agent 
Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

However, to be entitled to presumptive service connection due 
to Agent Orange exposure, the Veteran's disorder must be on 
the list of diseases associated with herbicide exposure for 
purposes of this presumption, and coronary artery disease 
is not.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).  Therefore, presumptive service 
connection due to Agent Orange exposure is not applicable 
here.  

This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for his 
coronary artery disease under a theory of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  That 
is, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, as is the 
case here, he may still establish his entitlement to service 
connection for the disease by:  (1) showing the disease 
actually occurred in service; or (2) by submitting medical 
evidence of a nexus, i.e., etiological link between the 
disease and his exposure to herbicides during his military 
service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  In fact, the Court has specifically held that these 
provisions set forth in Combee (which, instead, concerned 
radiation exposure) are equally applicable in cases as here 
involving Agent Orange exposure.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999). 

But as for the coronary artery disease initially manifesting 
in service, the Veteran's STRs are completely unremarkable 
for any relevant complaint, treatment, or diagnosis of 
coronary artery disease, including due to Agent Orange 
exposure.  According to the report of his June 2009 VA C&P 
Exam, to his knowledge he had his first myocardial infarction 
(i.e., heart attack) in 1987 and was informed at that time 
that he likely had had prior myocardial infarctions as well.  
So at the very earliest, even by his own admission, his 
symptoms were not actually observed and diagnosed by a 
competent medical professional until approximately 18 years 
after his discharge from military service (keeping in mind 
that his second period of service ended in 1969).  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran asserts that his hypertension - a precursor to 
his coronary artery disease, manifested as early as 1971, so 
well before his 1987 myocardial infarction.  See his June 
2009 statement.  But even assuming for the sake of argument 
that this is the indeed case, that was still more than one 
year following the conclusion of his second period of service 
in 1969, so beyond the one-year presumptive period following 
his second period of service to otherwise presume that his 
hypertension and coronary artery disease were incurred in 
service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
38 U.S.C.A. §§ 1101, 1112, 1113; Savage, 10 Vet. App. at 494-
97.  Therefore, the Board finds that he had no in-service 
incurrence or aggravation of coronary artery disease.

In an attempt to otherwise link his coronary artery disease 
to his military service, the Veteran has submitted an article 
suggesting a correlation between hypertension, a precursor to 
heart disease, and exposure to Agent Orange.  

In deciding the Veteran's claim, the Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See generally 
Evans v. West, 12 Vet. App. 22 (1998) (when adequately 
explained, the Board is free to favor one medical opinion 
over another).  Under the authority of the Agent Orange Act 
of 1991, VA entered into an agreement with the National 
Academies of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides and each disease suspected to be 
associated with such exposure.  NAS published its initial 
findings in 1993, and then, beginning in 1996, has published 
biannual reviews; and, after reviewing this and other 
information, VA has periodically updated its regulations.  VA 
has also published, in the Federal Register, notice of 
diseases determined to be not associated with exposure to 
herbicide agents on several occasions.  See 72 Fed. Reg. 
32395, 32404-32405 (June 12, 2007); 68 Fed. Reg. 27630, 
27637-27638 (May 20, 2003).  NAS has recently addressed the 
question of circulatory disorders.  Specifically, NAS 
considered several new occupational and environmental studies 
of circulatory conditions and concluded that these studies 
neither support, nor represent compelling evidence for the 
lack of, an association for exposure to herbicides.  See 72 
Fed. Reg. at 32404-32405.  

Taking account all of the available evidence and NAS' 
analysis, the Secretary of VA found that the credible 
evidence against an association between herbicide exposure 
and circulatory disorders, which would include coronary 
artery disease, outweighs the credible evidence for such an 
association, and therefore determined that a positive 
association does not exist.  Id., at 32405.  VA's 
determination is based on thorough and substantive medical 
research and constitutes a medical opinion that outweighs the 
article submitted and referenced by the Veteran discussing 
possible relationships between various disorders and Agent 
Orange or other dioxin exposure in Vietnam.  In essence, this 
is theoretical research that has not been supported by the 
specific and concrete medical research and findings of VA.  
And furthermore, medical treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 
1255, 1265 (Fed. Cir. 2000)).  



As a layman, the Veteran does not have the medical competence 
(training and expertise) to etiologically link his coronary 
artery disease or the precursor hypertension to his presumed 
exposure to Agent Orange in Vietnam.  See Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  He is only competent to testify concerning the 
symptoms (e.g., chest pain, shortness of breath, weakness, 
etc.) he may have experienced during the many years since his 
military service ended, not however their cause in terms of 
whether they are indeed attributable to exposure to Agent 
Orange in Vietnam as opposed, for example, to any number of 
other possible causes or factors.  And he readily 
acknowledges not having experienced any relevant symptoms 
while in service and, as far as he is aware of, not knowing 
that he had ever had a heart attack prior to 1987, so also 
many years after his service ended.  Therefore, there are no 
grounds for concluding he experienced continuity of symptoms 
following his service, so as to otherwise establish this 
necessary link between his coronary artery disease and 
service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).

Further concerning this, the record includes a May 2009 
letter from a physician, Dr. R.S.B., expressly providing that 
the Veteran's cardiovascular disease is not likely 
attributable to his presumed exposure to Agent Orange during 
service.  There is no contrary competent medical evidence of 
record regarding this purported correlation.  So the Board 
finds there is no competent medical evidence of record 
substantiating the notion that the Veteran's coronary artery 
disease is in any way attributable to his presumed exposure 
to Agent Orange in Vietnam.



The Veteran alternatively claims that his coronary artery 
disease was caused or made chronically worse by his service-
connected diabetes mellitus, but as a layman he also is not 
competent to establish this cause and affect either.  See 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Concerning this, the May 2009 letter from Dr. R.S.B. also 
provides that the Veteran's cardiovascular disease is not 
likely attributable to his service-connected diabetes 
mellitus.  Indeed, Dr. R.S.B. said that he had made it 
"fairly clear" that there is no such correlation between 
these conditions, pointing out that the heart attack had 
preceded the diabetes or, if in fact coincident with the 
diabetes, the diabetes had not essentially "kicked in" as 
severe.  In further clarifying, Dr. R.S.B. indicated the 
Veteran had had elevated cholesterol and triglycerides part 
heart attack (and these are the likely cause of his 
cardiovascular issue(s)).

Even decades earlier, added Dr. R.S.B., the Veteran was not 
medically treating his diabetes, so his sugars must not have 
been very high overall or in general.  At the time of 
examination, there had not been diabetic sequelae per se.  In 
further discussing why the coronary artery disease bears no 
relationship to the Veteran's military service (either the 
result of exposure to Agent Orange or his diabetes), 
Dr. R.S.B. explained that there was no immediate onset of 
diabetes in reaction to any erstwhile exposure.  In any 
event, he went on to note, diabetes is amongst the most 
common of diagnoses in late middle age and beyond, absent any 
exposure.  So, in concluding, Dr. R.S.B. reiterated that he 
does not believe it likely ("at least as likely as not") 
the Veteran's cardiovascular disorders are due to his 
diabetes or presumed exposure to Agent Orange.

In June 2009, VA provided the Veteran a VA C&P Exam 
specifically to address the nature and etiology of his heart 
disorder.  The report of that examination also concludes the 
Veteran's coronary artery disease is less likely than not 
(less than a 50/50 probability) secondary to his service-
connected diabetes mellitus.  The report provides that the 
rationale for this conclusion is, essentially, that the 
Veteran's coronary artery disease pre-dates his diabetes by 
15 years, so by logical inference could not have been caused 
by the diabetes.

The report of that June 2009 VA C&P exam is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence, including the Veteran's history and an objective 
clinical evaluation.  Hence, the findings noted in the report 
of that evaluation have the proper foundation and predicate 
and, therefore, are entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for his coronary artery disease, including as due 
to Agent Orange exposure, on either a direct or presumptive 
basis, and as secondary to his service-connected diabetes 
mellitus.  So there is no reasonable doubt to resolve in his 
favor, and his claim must be resultantly denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The petition to reopen the claim is granted.

But service connection for heart disease, including as due to 
Agent Orange exposure and as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


